Exhibit 10.2

GUARANTY OF PAYMENT

GUARANTY OF PAYMENT (this “Guaranty”), made as of February 28, 2007, between
EQUITY RESIDENTIAL, a Maryland real estate investment trust, having an ad­dress
at Two North River­side Plaza, Suite 400, Chicago, Illinois 60606 (“Guarantor”),
and BANK OF AMERICA, N.A., having an office at 231 South LaSalle Street,
Chicago, Illinois 60697, as administrative agent (“Admin­istrative Agent”) for
the banks (the “Banks”) party to the Re­volving Credit Agree­ment (as the same
may be amend­ed, modi­fied, supple­mented or re­stated, the “Credit
Agr­ee­ment”), dated as of the date here­of, among ERP OPERATING LIMITED
PARTNERSHIP­ (“Bor­row­er”), the Banks, Administrative Agent, JPMORGAN CHASE
BANK, N.A., as Syndication Agent, SUNTRUST BANK, as Documenta­tion Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK,
N.A., as Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as
Documentation Agent, THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and
U.S. BANK NATIONAL ASSOCI­ATION, as Documentation Agent.

W I T N E S S E T H:

WHEREAS, the Banks have agreed to make loans (hereinafter collectively referred
to as the “Loans”) and otherwise extend credit to Borrower in an aggregate
principal amount the Dollar Equivalent Amount of which is not to exceed
$1,500,000,000 (which amount may be increased to an amount not to exceed
$2,000,000,000);

WHEREAS, the Loans will be evidenced by certain promissory notes (the “Notes”)
of Borrower made to each of the Banks in accordance with the terms of the Credit
Agreement;

WHEREAS, the Credit Agreement and the Notes and any other documents executed in
connection therewith are hereinafter collectively referred to as the “Loan
Documents”;

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Credit Agreement;

WHEREAS, Guarantor is the sole general partner of Borrower; and


--------------------------------------------------------------------------------


WHEREAS, in order further to induce the Administrative Agent and the Banks to
enter into the Loan Documents, Guarantor has agreed to enter into this Guaranty;

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the making of the Loans and the other extensions of credit under the Credit
Agreement by the Banks to Borrower, and in order to induce the Administrative
Agent and the Banks to enter into the Loan Documents, Guaran­tor hereby agrees
as follows:

1.  Guarantor, on behalf of itself and its suc­ces­sors and assigns, hereby
irrevocably, absolutely and uncondi­tionally guaran­tees the full and punctual
payment when due, whether at stated maturity or other­wise, of all Obligations
of Borrower now or hereaf­ter existing under the Notes and the Credit Agreement,
for principal and/or inter­est as well as any and all other amounts due
there­under, including, without limitation, all indemnity obligations of
Borrower thereunder, and any and all rea­son­able costs and ex­penses
(including, without limi­ta­tion, rea­sonable attorneys’ fees and
dis­bursements) incurred by the Administrative Agent or the Banks in en­forc­ing
its or their rights under this Guaranty (all of the foregoing obliga­tions being
the “Guar­an­teed Obli­gations”).

2.  It is agreed that the Guaranteed Obliga­tions are primary and this Guaran­ty
shall be enforce­able against Guarantor and its succes­sors and assigns without
the necessity for any suit or pro­ceeding of any kind or nature whatsoever
brought by the Administrative Agent or any Bank against Borrower or its
respective succes­sors or assigns or any other party or against any securi­ty
for the pay­ment and perfor­mance of the Guaranteed Obligations and without the
necessity of any notice of non-payment or non-observance or of any notice of
accep­tance of this Guaranty or of any notice or demand to which Guarantor might
otherwise be entitled (including, without limita­tion, diligence, presentment,
notice of maturity, exten­sion of time, change in nature or form of the
Guaran­teed Obligations, acceptance of further securi­ty, release of further
secu­rity, imposition or agreement arrived at as to the amount of or the terms
of the Guar­anteed Obliga­tions, notice of adverse change in Borrower’s
financial condition and any other fact which might materially increase the risk
to Guaran­tor), all of which Guarantor hereby expressly waives; and Guarantor
hereby expressly agrees that the validity of this Guaran­ty and the obliga­tions
of Guarantor hereun­der shall in no way be terminat­ed, affected, diminished,
modified or impaired by reason

2


--------------------------------------------------------------------------------


of the asser­tion of or the failure to assert by the Administrative Agent or any
Bank against Borrower or its re­spec­tive successors or assigns, any of the
rights or remedies reserved to the Administrative Agent and the Banks pursuant
to the provisions of the Loan Docu­ments.  Guar­antor agrees that any notice or
directive given at any time to the Administrative Agent which is incon­sis­tent
with the waiver in the immediately preceding sen­tence shall be void and may be
ignored by the Administrative Agent and the Banks, and, in addition, may not be
pleaded or introduced as evidence in any litiga­tion relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Banks
have specif­ically agreed otherwise in a writ­ing, signed by a duly authorized
officer.  Guarantor specifi­cally ac­knowl­edges and agrees that the foregoing
waivers are of the essence of this transac­tion and that, but for this Guar­anty
and such waivers, the Administrative Agent and the Banks would decline to
exe­cute the Loan Documents.

3.  Guarantor waives, and covenants and agrees that it will not at any time
insist upon, plead or in any manner whatsoever claim or take the benefit or
advantage of, any and all appraisal, valuation, stay, extension,
marshalling-of-assets or redemption laws, or right of homestead or exemption,
whether now or at any time here­after in force, which may delay, prevent or
otherwise affect the performance by Guarantor of its obligations under, or the
enforcement by the Administrative Agent of, this Guar­an­ty. Guar­an­tor further
covenants and agrees not to set up or claim any defense, counterclaim, offset,
set-off or other objection of any kind to any action, suit or pro­ceeding at
law, in equity or otherwise, or to any demand or claim that may be institut­ed
or made by the Administrative Agent other than the de­fense of the actual timely
payment and perfor­mance by Borrower of the Guaranteed Obligations; provided,
however, that the foregoing shall not be deemed a waiver of Guarantor’s right to
assert any compulsory counterclaim, if such counterclaim is com­pelled under
local law or rule of procedure, nor shall the foregoing be deemed a waiver of
Guarantor’s right to assert any claim which would constitute a defense, setoff,
counterclaim or crossclaim of any nature whatso­ever against Administrative
Agent or any Bank in any separate action or proceeding.  Guar­antor repre­sents,
war­rants and agrees that, as of the date hereof, its obliga­tions under this
Guaran­ty are not subject to any counter­claims, offsets or defenses against the
Administrative Agent or any Bank of any kind.

3


--------------------------------------------------------------------------------


4.  The provisions of this Guaranty are for the benefit of the Adminis­trative
Agent and the Banks and their suc­ces­sors and per­mit­ted as­signs, and
noth­ing herein con­tained shall impair as between Borrower and the
Administrative Agent and the Banks the obliga­tions of Bor­row­er under the Loan
Docu­ments.

5.  This Guaranty shall be a continuing, irrevocable, uncon­ditional and
absolute guaranty and the liability of Guarantor hereunder shall in no way be
terminated, af­fected, modified, impaired or diminished by reason of the
happening, from time to time, of any of the following, although without notice
or the further consent of Guaran­tor:

(a)           any assignment, amendment, modification or waiver of or change in
any of the terms, covenants, conditions or provi­sions of any of the Guaranteed
Obligations or the Loan Docu­ments or the invalidity or unenforceability of any
of the foregoing; or

(b)           any extension of time that may be granted by the Administra­tive
Agent or any Bank to Borrower, any guarantor, or their re­spec­tive successors
or assigns, heirs, executors, admin­istra­tors or personal representa­tives; or

(c)           any action which the Administrative Agent or any Bank may take or
fail to take under or in respect of any of the Loan Docu­ments or by reason of
any waiver or, or failure to enforce any of the rights, remedies, powers or
privileges available to the Administrative Agent and the Banks under this
Guaran­ty or available to the Administrative Agent and the Banks at law, in
equity or other­wise, or any action on the part of the Administrative Agent or
any Bank granting indul­gence or exten­sion in any form what­so­ever; or

(d)           any sale, exchange, release, or other dispo­sition of any
prop­erty pledged, mortgaged or con­veyed, or any property in which the
Adminis­trative Agent and/or the Banks have been granted a lien or securi­ty
inter­est to secure any indebt­edness of Borrower to the Administrative Agent
and/or the Banks or any impairment of or failure to perfect any security
interests therein; or

(e)           any release of any person or entity who may be liable in any
manner for the payment and collection of any amounts owed by Borrower to the
Administrative Agent and/or the Banks; or

4


--------------------------------------------------------------------------------


(f)            the application of any sums by whomsoever paid or however
realized to any amounts owing by Borrower to the Administrative Agent and/or the
Banks under the Loan Docu­ments in such manner as the Adminis­trative Agent
shall deter­mine in its sole discre­tion; or

(g)           Borrower’s or any guarantor’s voluntary or involuntary
liquida­tion, dissolution, sale of all or substantially all of their respective
assets and liabili­ties, appointment of a trust­ee, receiver, liquidator,
sequestrator or conservator for all or any part of Borrower’s or any guarantor’s
assets, insol­vency, bank­ruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment, or the com­mencement
of other simi­lar proceedings affecting Borrower or any guarantor or any of the
assets of any of them, including, without limitation, (i) the release or
dis­charge of Borrower or any guarantor from the payment and per­for­mance of
their respective obligations under any of the Loan Docu­ments by operation of
law, or (ii) the impair­ment, limi­tation or modification of the lia­bility of
Borrower or any guarantor in bankrupt­cy, or of any remedy for the enforcement
of the Guaran­teed Obliga­tions under any of the Loan Docu­ments, or Guarantor’s
liability under this Guaranty, resulting from the operation of any present or
future provi­sions of the Bankruptcy Code or other pres­ent or future federal,
state or applicable statute or law or from the decision in any court; or

(h)           any improper disposition by Borrower of the proceeds of the Loans,
it being acknowledged by Guarantor that the Administrative Agent or any Bank
shall be enti­tled to honor any re­quest made by Borrower for a dis­burse­ment
of such proceeds and that neither the Administrative Agent nor any Bank shall
have any obli­ga­tion to see to the proper dispo­sition by Bor­rower of such
proceeds.

6.  Guarantor agrees that if at any time all or any part of any payment at any
time received by the Administrative Agent or any Bank from Borrower or Guarantor
or any other Person obligated in respect of the Guaranteed Obligations under or
with re­spect to this Guaranty is or must be rescinded or re­turned by the
Administrative Agent or any Bank for any reason what­so­ev­er (in­clud­ing,
with­out limi­ta­tion, the insolven­cy, bank­rupt­cy or reorga­nization of
Borrower or Guaran­tor or such other Person), then

5


--------------------------------------------------------------------------------


Guarantor’s obligations hereunder shall, to the extent of the payment re­scinded
or returned, be deemed to have continued in existence notwith­standing such
previous receipt by such party, and Guarantor’s obli­ga­tions here­under shall
con­tinue to be effective or be rein­stat­ed, as the case may be, as to such
payment, as though such previous payment had never been made.

7.             Until this Guaranty is terminated pursuant to the terms hereof,
Guarantor (i) shall have no right of subrogation against Borrower or any entity
comprising same by reason of any payments or acts of performance by Guarantor in
compliance with the obligations of Guarantor hereunder; (ii) waives any right to
enforce any remedy which Guarantor now or hereafter shall have against
Bor­row­er or any entity comprising same by reason of any one or more payment or
acts of perfor­mance in compliance with the obligations of Guarantor hereunder
and (iii) from and after an Event of Default, subor­dinates any lia­bil­i­ty or
in­debt­ed­ness of Bor­rower or any entity compris­ing same now or hereaf­ter
held by Guarantor or any affil­iate of Guar­antor to the obliga­tions of
Borrower under the Loan Docu­ments. The forego­ing, howev­er, shall not be
deemed in any way to limit any rights that Guaran­tor may have pursuant to the
Agreement of Limited Part­nership of Borrower or which it may have at law or in
equity with respect to any other partners of Borrower.

8.             Guarantor represents and warrants to the Administrative Agent and
the Banks with the knowl­edge that the Administrative Agent and the Banks are
rely­ing upon the same, as follows:

(a)           as of the date hereof, Guarantor is the sole gener­al partner of
Bor­row­er;

(b)           based upon such relationship, Guarantor has determined that it is
in its best interests to enter into this Guaranty;

(c)           this Guaranty is necessary and convenient to the conduct,
promotion and attainment of Guarantor’s business, and is in furtherance of
Guarantor’s business purposes;

(d)           the benefits to be derived by Guarantor from Borrower’s access to
funds and other credit made possible by the Loan Documents are at least equal to
the obligations undertaken pursuant to this Guaranty;

6


--------------------------------------------------------------------------------


(e)           Guarantor is solvent and has full power and legal right to enter
into this Guaranty and to perform its obligations under the terms hereof and (i)
Guaran­tor is organized and validly existing under the laws of the State of
Maryland, (ii) Guar­an­tor has complied with all provi­sions of appli­cable law
in connection with all aspects of this Guaranty, and (iii) the person executing
this Guar­anty has all the requi­site power and au­thority to execute and
deliver this Guaranty;

(f)            to the best of Guarantor’s knowledge, there is no action, suit,
proceeding, or investiga­tion pending or threatened against or affecting
Guarantor at law, in equity, in admiralty or before any arbitrator or any
governmental department, commission, board, bureau, agency or instrumen­tality
(domestic or foreign) which is likely to mate­rially and adversely affect the
property, assets or condi­tion (financial or otherwise) of Guaran­tor or which
is likely to materially and adversely impair the abili­ty of Guar­antor to
perform its obligations under this Guaran­ty;

(g)           the execution and delivery of and the perfor­mance by Guaran­tor
of its obligations under this Guaranty have been duly authorized by all
necessary action on the part of Guarantor and do not (i) violate any provision
of any law, rule, regula­tion (including, without limitation, Regulation U or X
of the Feder­al Reserve Board of the United States), order, writ, judgment,
de­cree, deter­mina­tion or award presently in effect having appli­cabil­i­ty to
Guarantor or the organiza­tional docu­ments of Guar­an­tor, the consequences of
which violation would mate­rially and adversely affect the property, assets or
condi­tion (financial or otherwise) of Guaran­tor or which is likely to
mate­rially and adversely impair the abili­ty of Guar­antor to perform its
obligations under this Guaran­ty or (ii) vio­late or conflict with, result in a
breach of or consti­tute (with due notice or lapse of time or both) a default
under any inden­ture, agree­ment or other instrument to which Guaran­tor is a
party, or by which Guarantor or any of its proper­ty is bound, the consequences
of which violation, conflict, breach or default would mate­rially and adversely
affect the proper­ty, assets or condi­tion (financial or other­wise) of
Guaran­tor or which is likely to mate­rially and adversely impair the abili­ty
of Guar­antor to per­form its obligations under this Guaran­ty;

7


--------------------------------------------------------------------------------


(h)           this Guaranty has been duly executed by Guaran­tor and constitutes
the legal, valid and binding obligation of Guarantor, enforceable against it in
accordance with its terms except as enforce­abili­ty may be limited by
applicable insol­vency, bank­ruptcy or other laws affecting creditors’ rights
generally or general principles of equity, whether such en­forceability is
considered in a proceeding in equity or at law;

(i)            no authorization, consent, approval, li­cense or formal
exemp­tion from, nor any filing, declara­tion or registration with, any Federal,
state, local or foreign court, governmental agency or regulatory authority is
required in connection with the making and performance by Guarantor of this
Guar­anty, except those which have already been obtained;

(j)            Guarantor is not an “in­vestment com­pany” as that term is
defined in, nor is it otherwise sub­ject to regulation under, the Invest­ment
Company Act of 1940, as amended;

(k)           Guarantor is not engaged principally, or as one of its important
activities, in the business of purchas­ing, carrying, or extending credit for
the purpose of purchasing or carrying any margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States); and

(l)            All of the representations and warranties in the Credit
Agree­ment concerning Guarantor are true and correct.

Guarantor covenants that it will comply or cause compliance with all covenants
in the Credit Agreement which are applicable to it.

9.  Guarantor and the Administrative Agent each acknowl­edge and agree that this
Guaranty is a guarantee of payment and perfor­mance and not of collection and
en­forcement in respect of any obligations which may accrue to the
Administrative Agent and/or the Banks from Borrower under the provisions of any
Loan Docu­ment.

10.  Subject to the terms and conditions of the Credit Agreement, and in
conjunction therewith, the Administrative Agent or any Bank may assign any or
all of its rights under this Guaranty.  In the event of any such assign­ment,
the Adminis­trative Agent shall give Guar­an­tor prompt notice of same.  If the
Administrative Agent or any Bank elects to sell all the

8


--------------------------------------------------------------------------------


Loans or participations in the Loans and the Loan Docu­ments, including this
Guaran­ty, the Administrative Agent or any Bank may for­ward to each pur­chas­er
and prospec­tive purchaser all documents and infor­ma­tion relating to this
Guaranty or to Guaran­tor, whether fur­nished by Borrower or Guarantor or
other­wise, subject to the terms and conditions of the Credit Agree­ment.

11.  Guarantor agrees, upon the written request of the Administrative Agent, to
execute and deliver to the Administrative Agent, from time to time, any
modification or amendment hereto or any addi­tional instruments or documents
reason­ably considered necessary by the Administrative Agent or its coun­sel to
cause this Guar­an­ty to be, become or remain valid and effective in accor­dance
with its terms, provid­ed, that any such modifi­cation, amendment, additional
in­strument or docu­ment shall not increase Guarantor’s obligations or dimin­ish
its rights hereunder and shall be reasonably satis­factory as to form to
Guarantor and to Guarantor’s coun­sel.

12.  The representations and warranties of Guar­antor set forth in this Guaranty
shall survive until this Guaranty shall terminate in accordance with the terms
hereof.

13.  This Guaranty contains the entire agree­ment among the parties with respect
to the subject matter hereof and super­sedes all prior agreements relating to
such subject matter and may not be modified, amended, supplemented or
dis­charged except by a written agreement signed by Guarantor and the
Administrative Agent (acting with the requisite consent of the Banks as provided
in the Credit Agreement).

14.  If all or any portion of any provision con­tained in this Guaranty shall be
determined to be inval­id, illegal or unenforceable in any respect for any
reason, such provision or portion thereof shall be deemed stricken and severed
from this Guaranty and the remaining provisions and portions thereof shall
continue in full force and effect.

15.  This Guaranty may be executed in counter­parts which together shall
constitute the same instru­ment.

16.   All notices, requests and other communi­cations to any party hereunder
shall be in writing (in­cluding bank wire, facsimile transmis­sion followed by
telephonic confirmation or similar writing) and shall be ad­dressed to such
party at the address set forth below or to such other address as may be
iden­tified by any party in a written notice to the others:

9


--------------------------------------------------------------------------------


 

 

If to Guarantor:

 

Equity Residential

 

 

 

 

Two North Riverside Plaza

 

 

 

 

Suite 400

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

Attn: Chief Financial Officer

 

 

 

 

 

 

 

With Copies of

 

 

 

 

Notices to

 

 

 

 

Guarantor to:

 

Equity Residential

 

 

 

 

Two North Riverside Plaza

 

 

 

 

Suite 400

 

 

 

 

Chicago, Illinois 60606

 

 

 

 

Attn: General Counsel

 

 

 

 

 

 

 

 

 

                     and

 

 

 

 

 

 

 

 

 

DLA Piper US LLP

 

 

 

 

203 North LaSalle Street

 

 

 

 

Suite 1900

 

 

 

 

Chicago, Illinois 60601

 

 

 

 

Attn: James M. Phipps, Esq.

 

 

 

 

 

 

 

If to the

 

 

 

 

Administrative

 

 

 

 

Agent:

 

Bank of America, N.A.

 

 

 

 

Structured Debt Group

 

 

 

 

Mail Code

 

 

 

 

231 South LaSalle Street

 

 

 

 

Chicago, IL 60697

 

 

 

 

Attn:

 

 

 

 

 

 

 

With Copies of

 

 

 

 

Notices to the

 

 

 

 

Administrative

 

 

 

 

Agent to:

 

Skadden, Arps, Slate,

 

 

 

 

Meagher & Flom LLP

 

 

 

 

Four Times Square

 

 

 

 

New York, New York 10036

 

 

 

 

Attn: Martha Feltenstein, Esq.

 

10


--------------------------------------------------------------------------------


 

Each such no­tice, re­quest or other commu­nica­tion shall be effective (i) if
given by facsimi­le transmis­sion, when such facsimile is trans­mitted to the
facsimile number specified in this Sec­tion and the appropriate facsim­ile
confir­mation is received, (ii) if given by certified or registered mail, return
receipt requested, with first class postage prepaid, addressed as afore­said,
upon receipt or refusal to accept delivery, (iii) if given by a nation­ally
recog­nized overnight carrier, 24 hours after such communica­tion is deposited
with such carri­er with postage prepaid for next day delivery, or (iv) if given
by any other means, when deliv­ered at the address speci­fied in this Section.

17.  Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise by Borrower or Guaran­tor, with respect to the Guaranteed
Obliga­tions shall, if the statute of limitations in favor of Guaran­tor against
the Administrative Agent and the Banks shall have commenced to run, toll the
run­ning of such statute of limitations, and if the period of such statute of
limita­tions shall have expired, pre­vent the operation of such statute of
limita­tions.

18.  This Guaranty shall be binding upon Guar­antor and its successors and
assigns and shall inure to the benefit of the Administrative Agent and the Banks
and their suc­ces­sors and permitted as­signs; provided, however, that the
Guarantor may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of all of the Banks, and any attempted such
assignment or transfer without such consent shall be null and void.

19.  The failure of the Administrative Agent to enforce any right or remedy
hereunder, or promptly to enforce any such right or remedy, shall not constitute
a waiver thereof, nor give rise to any estoppel against the Administrative Agent
or any Bank, nor excuse Guarantor from its obligations here­un­der.  Any waiver
of any such right or remedy to be en­forceable against the Administrative Agent
and the Banks must be expressly set forth in a writ­ing signed by the
Adminis­trative Agent (acting with the requisite consent of the Banks as
provided in the Credit Agreement).

20.  (a) THIS GUARANTY AND THE RIGHTS AND OBLI­GA­TIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCOR­DANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE
OF ILLINOIS.

11


--------------------------------------------------------------------------------


(b)           Any legal action or proceeding with re­spect to this Guaranty and
any action for enforcement of any judgment in respect thereof may be brought in
the courts of the State of Illinois or of the United States of America for the
Northern District of Illinois, and, by execution and delivery of this Guaranty,
the Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the non-exclusive juris­diction of the aforesaid
courts and appellate courts from any thereof.  The Guaran­tor irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the Guarantor at its address for notices set
forth herein.  The Guarantor hereby irrevoca­bly waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or pro­ceedings arising out of or in connection with this Guar­anty brought in
the courts referred to above and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceed­ing
brought in any such court has been brought in an inconvenient forum.  Nothing
herein shall affect the right of the Administrative Agent to serve process in
any other manner per­mit­ted by law or to commence legal proceedings or
other­wise proceed against the Guarantor in any other jurisdic­tion.

(c)           GUARANTOR HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY AND ALL
CLAIMS OR CAUSES OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY.  IT IS
HEREBY ACKNOWL­EDGED BY GUARAN­TOR THAT THE WAIVER OF A JURY TRIAL IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE BANKS TO ACCEPT THIS GUAR­ANTY
AND THAT THE LOANS AND OTHER EXTENSIONS OF CREDIT MADE BY THE BANKS ARE MADE IN
RELI­ANCE UPON SUCH WAIVER.  GUARANTOR FURTHER WARRANTS AND REPRE­SENTS THAT
SUCH WAIVER HAS BEEN KNOW­INGLY AND VOLUN­TARILY MADE, FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGA­TION, THIS GUARANTY MAY BE FILED BY
THE ADMINISTRATIVE AGENT IN COURT AS A WRITTEN CONSENT TO A NON-JURY TRIAL.

(d)           Guarantor does hereby further cove­nant and agree to and with the
Administrative Agent and the Banks that Guarantor may be joined in any action
against Borrower in connec­tion with the Loan Documents and that recovery may be
had against Guarantor in such action or in any independent action against
Guarantor (with respect to the

12


--------------------------------------------------------------------------------


Guaranteed Obliga­tions), without the Adminis­trative Agent and the Banks first
pursuing or ex­hausting any remedy or claim against Borrower or its successors
or assigns.  Guarantor also agrees that, in an action brought with respect to
the Guaranteed Obligations in any jurisdiction, it shall be conclusively bound
by the judgment in any such action by the Administrative Agent (wher­ev­er
brought) against Borrower or its successors or as­signs, as if Guarantor were a
party to such action, even though Guar­antor was not joined as a party in such
ac­tion.

(e)           Guarantor agrees to pay all reason­able expenses (including,
without limitation, attorneys’ fees and disbursements) which may be incurred by
the Administrative Agent or the Banks in connec­tion with the en­force­ment of
their rights under this Guar­anty, whether or not suit is initi­ated.

21.  Notwithstanding anything to the contrary con­tained herein (but subject to
Section 6 hereof), this Guaranty shall terminate and be of no further force or
effect upon the full performance and payment of the Guaranteed Obliga­tions
hereunder.  Upon termination of this Guaranty in accordance with the terms of
this Guaranty, the Administrative Agent promptly shall deliver to Guar­antor
such documents as Guarantor or Guarantor’s counsel reasonably may request in
order to evidence such termi­na­tion.

22.  All of the Administrative Agent’s and the Banks’ rights and reme­dies under
each of the Loan Documents or under this Guaranty are intended to be distinct,
separate and cumu­lative and no such right or remedy therein or herein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to the Administrative Agent or any Bank.

23.  No claim may be made by Guarantor or any other Person acting by or through
Guarantor against the Administrative Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Guaranty or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Guarantor hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

 

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this Guaranty
as of the date and year first above written.

 

GUARANTOR:

 

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

 

By:

/s/ Mark J. Parrell

 

 

 

Name: Mark J. Parrell

 

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

AS ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

 

By:

/s/ Mark A. Mokelke

 

 

 

Name: Mark A. Mokelke

 

 

 

Title: Vice President

 

 

 

 

 


--------------------------------------------------------------------------------


ACKNOWLEDGMENT FOR GUARANTOR

STATE OF ILLINOIS

 

)

 

 

)ss.

COUNTY OF COOK

 

)

 

On February 26, 2007, before me personally came Mark J. Parrell, to me known to
be the person who executed the foregoing instrument, and who, being duly sworn
by me, did depose and say that he is Senior VP and Treasurer of Equity
Residential, and that he executed the foregoing instrument in the organization’s
name, and that he had authority to sign the same, and he acknowledged to me that
he executed the same as the act and deed of said organization for the uses and
purposes therein mentioned.

[Seal]

 

 

/s/ Susan Rozovics



 

Notary Public

 


--------------------------------------------------------------------------------